DETAILED ACTION
This office action is in response to applicant’s amendments filed on 02/03/2021.
Currently claims 1-6 and 21-27 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112 (a)
The new claim 26 is rejected under 35 U.S.C. 112 (a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding new claim 26, the limitation of the invention, “The flash memory device of claim 2, wherein: the floating gate has a top surface coplanar with the top surface of the isolation material” does not have support neither in the Specification para. [0062] nor in relevant Fig. 8B. It is evident in Fig. 8B that the top surface of floating gate 222 and the top surface of isolation material 501A are NOT coplanar. Thus the examiner notes that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

    PNG
    media_image1.png
    542
    615
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0260726 A1 (Shin) and further in view of US 2016/0372601 A1 (Yamanaka) and US 2017/0330955 A1 (Rahhal-Orabi).
Regarding claim 1, Shin discloses, a flash memory device, comprising: 
a substrate (100; Fig. 18; [0128]; i.e. substrate); 
a plurality of active regions (100a; Fig. 18; [0129]; i.e. active pattern) and 


    PNG
    media_image2.png
    768
    563
    media_image2.png
    Greyscale

a plurality of gate structures (159; Fig. 18; [0134]; i.e. gate structure) on the substrate (100) (Fig. 18; [0134]), 
the gate structures (159) being spaced apart from each other and extending in the second direction (first direction; Fig. 18; [0134]), 
wherein each gate structure of the plurality of gate structures (159) comprises a tunneling dielectric layer (102b; Fig. 18; [0129]; i.e. tunnel insulation pattern) on an active region (100a) of the plurality of active regions (Fig. 18; [0129], [0134]); 

an isolation material (170; Fig. 18; [0146]; i.e. insulating interlayer) having a convex bottom (above airgap 164) filling an upper portion of the gap structure (160) and 
leaving a first air gap (164; Fig. 18; [0146]; i.e. second airgap) in a lower portion of the gap structure (160) (Fig. 18; [0146]);
But Shin fails to teach, wherein the first air gap comprises a bottom surface coplanar with a bottom surface of the tunneling dielectric layer.
However, in analogous art, Yamanaka discloses, wherein the first air gap (AG; Fig. 21; [0039]; i.e. air gap) comprises a bottom surface coplanar with a bottom surface of the tunneling dielectric layer (13; Fig. 21; [0036]; i.e. tunnel insulating film).

    PNG
    media_image3.png
    513
    722
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin and 
Furthermore, the combination of Shin and Yamanaka fails to teach explicitly, the isolation material has a top surface coplanar with a top surface of the plurality of gate structures, 
However, in analogous art, Rahhal-Orabi discloses, the isolation material (350; Fig. 3E; [0042]; i.e. isolation layer) has a top surface coplanar with a top surface (309) of the plurality of gate structures (306; Fig. 3E; [0042]; i.e. gate structure),
Note: The examiner considers isolation material 350 of Rahhal-Orabi analogous to isolation material 170 of Shin since both isolation materials isolate multiple gate structures in a flash memory. A flash 

    PNG
    media_image4.png
    484
    570
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Yamanaka and Rahhal-Orabi before him/her, to modify the teachings of isolation material covering the gate structures as taught by Shin and to include the teachings of isolation material has a top surface coplanar with a top surface of the plurality of gate structures as taught by Rahhal-Orabi since the gates need to be connected to external components to receive input for their functionality and as such, having a planarization of isolation material that makes it coplanar with the top surface of the gate structure would serve the purpose ([0042]). Thus, absent this important teaching in Shin, a person with ordinary skill in the art would be interested to look for it in Rahhal-Orabi while forming a non-volatile memory device of Shin. It is worth mentioning that the inventor did not provide any technical merit or criticality of having the top surface of isolation material coplanar with the top surface of the plurality of gate structures in the Specification.
Regarding claim 2, Shin discloses, the flash memory device of claim 1, wherein each gate structure of the plurality of gate structures (159) further comprises:
a floating gate (150a; Fig. 18; [0129]; i.e. charge storage pattern) on the tunneling dielectric layer (102b); 
an intergate dielectric layer (154; Fig. 18; [0131]; i.e. dielectric layer structure) on the floating gate (150a); and 
a control gate (156a; Fig. 18; [0133]; i.e. control gate pattern) on the intergate dielectric layer (154) (Fig. 18; [0131], [0133]). 
Regarding claim 3, Shin further teaches, the flash memory device of claim 2, wherein the convex bottom (above airgap 164) of the isolation material (170) is higher than a bottom surface of the control gate (156a) (Fig. 18; [0133]). 
Regarding claim 5, Shin discloses, the flash memory device of claim 1, further comprising 
a second air gap (162; Fig. 18; [0134]; i.e. first air gap) formed in the isolation regions (112b; air gap 162 is formed above the isolation regions 112b), 
the active regions (100a; air gap 162 is formed between the active regions 100a) and 

wherein the isolation regions (112b) have an upper surface lower than an upper surface of the active regions (100a) (Fig. 18; [0129], [0134]). 
Note: The examiner interpreted the claim as second air gap being formed at a region where the isolation regions, active regions and the gate structures are around or nearby which also match with Inventor’s disclosure.

    PNG
    media_image2.png
    768
    563
    media_image2.png
    Greyscale

Regarding claim 6, Shin teaches, the flash memory device of claim 5, wherein the first air gap (164) and the second air gap (162) are in fluid communication with each other (Fig. 18; [0146]). 
Note: Shin teaches in para. [0146] that second air gap may be formed to be in communication with the first air gap. Forming a communication means there is a connection between them through which air or any reasonable fluid of certain density can flow. Thus with broadest reasonable interpretation, it can be inferred that the air gaps are in fluid communication with each other. 
Regarding claim 24, Shin teaches, the flash memory device of claim 1, further comprising a second air gap (162; Fig. 18; [0134]; i.e. first air gap) delineated by 
the isolation regions (112b; air gap 162 is formed above the isolation regions 112b) and 
the active regions (100a; air gap 162 is formed between the two active regions 100a; [0129], [0053]),
Note: Shin teaches in para. [0053] that a liner 110a may be conformally formed on a sidewall and a bottom of the first trench 108. The liner 110a may protect the sidewall of the first trench 108. Alternatively, the liner 110a may not be formed. Thus, with the option of ‘the 
the gate structures (159, air gap 162 is formed below the gate structure 159) (Fig. 18; [0129], [0134]).

    PNG
    media_image2.png
    768
    563
    media_image2.png
    Greyscale

Regarding claim 25, Shin teaches, the flash memory device of claim 1, wherein the flash memory device (Device of Fig. 18) comprises an NAND flash memory device (Fig. 18; [0150]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Yamanaka and Rahhal-Orabi as applied to claim 2, and further in view of US 2015/0380425 A1 (Ogata).
Regarding claim 4, the combination of Shin, Yamanaka and Rahhal-Orabi teaches claim 2 but fails to teach, the flash memory device, further comprising: a metal silicide on the control gate.
However, in analogous art, Ogata discloses, the flash memory device, further comprising: 
a metal silicide (CS; Fig. 20; [0163]; i.e. nickel-platinum silicide film) on the control gate (GE; Fig. 20; [0163]; i.e. gate electrode, this is equivalent to control gate of Shin for the intended purposes). 
Note: Ogata also teaches in para. [0107] that the silicide film CS is formed to lower the resistance of the memory gate electrode MG, and is formed by a nickel-platinum silicide film (NiPtSi film), but it may also be comprised of a cobalt silicide film or a nickel silicide film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Yamanaka, Rahhal-Orabi and Ogata before him/her, to modify the teachings of forming a polysilicon or metal control gate as taught by Shin and to include the teachings of using metal silicide on the control gate as taught by Ogata since silicide film CS lowers the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Yamanaka and Rahhal-Orabi as applied to claim 1, and further in view of US 2010/0172066 A1 (Baer).
Regarding claim 21, Shin teaches, the flash memory device in claim 1, isolation material of the insulating interlayer (136 or 170; Figures 15 and 18; [0072]) comprises silicon oxide, 
But the combination of Shin, Yamanaka and Rahhal-Orabi fails to teach, the isolation material comprises a polymer.  
However, in analogous art, Baer discloses, the isolation material comprises a polymer ([0022]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Yamanaka, Rahhal-Orabi and Baer before him/her, to modify the teachings of forming a non-volatile memory device with an insulating interlayer comprising silicon oxide as taught by Shin .
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, Yamanaka and Rahhal-Orabi as applied to claim 2, and further in view of US 2015/0380425 A1 (Ogata).
Regarding claim 22, Shin discloses, the flash memory device of claim 2, comprising no metal layer on the first air gap (164) (Fig. 18; [0146]). 
Note: Shin teaches an insulating interlayer 170 over the air gap 164 in Fig. 18, thus there is no metal layer over air gap 164.

    PNG
    media_image2.png
    768
    563
    media_image2.png
    Greyscale

But the combination of Shin, Yamanaka and Rahhal-Orabi fails to teach, the flash memory device, further comprising a metal layer on the control gate.
However, in analogous art, Ogata discloses, the flash memory device, further comprising: 
a metal silicide (CS; Fig. 20; [0163]; i.e. nickel-platinum silicide film) on the control gate (GE; Fig. 20; [0163]; i.e. gate electrode, this is equivalent to control gate of Shin for the intended purposes). 
Note: Ogata also teaches in para. [0107] that the silicide film CS is formed to lower the resistance of the memory gate electrode MG, and is formed by a nickel-platinum silicide film (NiPtSi 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Yamanaka, Rahhal-Orabi and Ogata before him/her, to modify the teachings of forming a polysilicon or metal control gate as taught by Shin and to include the teachings of using metal silicide on the control gate as taught by Ogata since silicide film CS lowers the resistance of the gate electrode ([0107]) which would reduce the signal delay and eventually improve the speed of the memory device. As a result, metal silicide would take the place of the hard mask layer 158a of Shin. Although Shin did not mention about removing the hard mask layer 158a, it is obvious to a person with ordinary skill in the art that there is no need for hard mask layer 158a at this stage when the fabrication is complete since this is used as an etching mask. Therefore, a person with ordinary skill in the art would be interested to use metal silicide on the control gate similar to Ogata while forming a non-volatile memory device of Shin.

Regarding claim 23, the combination of Shin, Yamanaka, Rahhal-Orabi and Ogata further teaches, the flash memory device of claim 22, wherein the metal layer (CS; Fig. 20; [0163]; i.e. nickel-platinum silicide film) comprises NiSi (Fig. 20; [0163]; Ogata Reference).
Note: Ogata also teaches in para. [0107] that the silicide film CS is formed to lower the resistance of the memory gate electrode MG, and is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Yamanaka, Rahhal-Orabi and Ogata before him/her, to modify the teachings of forming a polysilicon or metal control gate as taught by Shin and to include the teachings of using nickel silicide on the control gate as taught by Ogata since silicide film CS lowers the resistance of the gate electrode ([0107]) which would reduce the signal delay and eventually improve the speed of the memory device. Therefore, a person with ordinary skill in the art would be interested to use nickel silicide on the control gate similar to Ogata while forming a non-volatile memory device of Shin.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 27, the closest prior art, US 2016/0260726 A1 (Shin), in combination with US 2016/0372601 A1 (Yamanaka), US 2017/0330955 A1 (Rahhal-Orabi), US 2010/0172066 A1 (Baer) and US 2015/0380425 A1 (Ogata), fails to disclose, “the flash memory device of claim 22, wherein: the metal layer has a bottom surface coplanar with the top surface of the isolation material”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2012/0132982 A1 (Lee) - A non-volatile memory device is disclosed including a first air gap in the insulation region between the active regions and a second air gap inside the insulation layer pattern between the gate structures.
2. US 2018/0040560 A1 (Kim) - A semiconductor memory device is demonstrated having spacer structure including a first air gap extending in the second direction along sidewalls of the bit line structures and a second air gap surrounding each of the contact pad structures and coupled to the first air gap.
3. US 2010/0221904 A1 (Brazzelli) - A non-volatile memory device is provided including gate electrodes being insulated from each other by air-gaps which are closed on top by a non-conforming dielectric layer.
4. US 2009/0023279 A1 (Kim) - A flash memory device is disclosed including air gap having a low dielectric constant between word lines and floating gates.
5. US 2013/0214417 A1 (Lazzari) – A method of forming a metal silicide region is disclosed. The method comprises forming a metal material over and in contact with exposed surfaces of a dielectric material and silicon structures protruding from the dielectric material. A capping material is 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        05/05/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812